 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDFlodin,Inc., and Sheet Metal Workers InternationalAssociation,Local242,AFL-CIO. Case 19-CA-6191October 19, 19732.Substitute the attached notice for that of theAdministrative Law Judge.I,DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn July 13, 1973, Administrative Law Judge Stan-ley Gilbert issued the attached Decision in this pro-ceeding. Thereafter, the Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na--tional Labor Relations Board has delegated its au-thority in this proceeding to a three-membe} panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order,2 as modified.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedherein, and hereby orders that the Respondent, Flo-din, Inc., Sunnyside, Washington, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order, as modified below:1.Delete Paragraph 1(e) of the AdministrativeLaw Judge's recommended Order and reletter the re-maining paragraphs accordingly.sThe Administrative LawJudge,in the last two lines of sec. III, par. 8, ofhis Decision,credited the testimony of Justin Walls. However,it is obviousfrom the context and the burden of his Decision that the names of Walls andNorman Nesary were inadvertently transposed and that, in fact,the Admin-istrative Law Judge credited the testimony of Nesary.2 TheRespondent has excepted,inter alia,to the Administrative LawJudge's finding that it violated Sec. 8(a)(5) of the Act independently byoffering its employees a wage increase at a time when the Union possessedvalid authorization cards fromthe majorityof its employees. We find thatsuch conduct in conjunction with unlawful interrogation,threats to close theplant and reopen with new employees,and statements suggesting that theRespondent would not bargain in good faith-emanating from the produc-tionmanager and the shop foreman with supervisory authority over allproduction and maintenance employees-at the very least tends to under-mine majority strength and impede the election process and requires thatRespondent be ordered to bargain with the Union.In these circumstances,we need not consider,and do not pass upon,whether or not the offer of araise in the absence of an established bargaining relationship constitutes anattempt to bargain directly with employees within the meaning ofN.L.R.B.v.Medo Photo Supply Corporation,321 U.S. 678 (1944), and, therefore, inde-pendently violates Sec. 8(a)(5) as well as Sec. 8(a)(l).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT unlawfully interrogate employeeswith respect to their union activities.WE WILL NOT imply that we will not bargain ingood faith with Sheet Metal Workers Interna-tional Association, Local 242, AFL-CIO, or anyother labor organization, even though the em-ployees have designated it as their bargainingrepresentative,WE WILL NOT threaten employees with econom-ic reprisal for their adherence to said Union, orany other labor organization,WE WILL NOT ,promise benefits to induce em,ployees to forgo adherence to the aforesaidUnion, or any other labor organization.WE WILL NOT refuse to bargain with the afore-saidUnion, upon its request, as the exclusiverepresentative of the following appropriate bar-gaining unit:All production and maintenance employees atour Sunnyside, Washington, location, exclud-ing all office clericals, salesmen, professionalemployees, guards, and supervisors as definedin the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof rights under Section 7 of the Act.WE WILL, upon request, bargain collectivelywith the aforesaid Union as the exclusive repre-sentative of the employees in the above-de-scribed appropriate unit and embodyin a signedagreement any understanding reached.FLODIN, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced206 NLRB No. 49 FLODIN, INC.by anyone..This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice'or compli-ance with its provisions may be directed to theBoard's Office, 10th Floor, Republic Building, 1511Third Avenue, Seattle, Washington 98101, Telephone206-442-7472.DECISIONSTATEMENT OF THE CASESTANLEY GILBERT, Administrative Law Judge: Based upona charge filed January 8, 1973, by Sheet Metal WorkersInternational Association, Local 242, AFL-CIO, hereinaf-ter referred to as the Union, the complaint herein was issuedon February 13, 1973. Said complaint alleges that Flodm,Inc., hereinafter referred to as the Respondent, violatedSection 8(a)(1)and(5) of the Act. Respondent, by its answerdenies that it violated the Act in any of the respects set forth.Pursuant to notice, a hearing was held in Sunnyside,Washington, on May 1, 1973, before me, duly designated asthe Administrative Law Judge. Appearances were enteredon behalf of all of the parties, and briefs were received fromthe General Counsel and Respondent on June 7 and June8,.1973, respectively.Upon the entire record I in this proceeding and my obser-vation of the witnesses as they testified, I make the follow-ing:FINDINGS OF FACT1.BUSINESS OF RESPONDENTRespondent is a Washington corporation engaged at Sun-nyside,Washington, in the manufacture of food processingequipment. During the year preceding the issuance of thecomplaint, which period is representative of its annual oper-ations generally, Respondent, in the course and conduct ofits business operations, did a gross volume of business ex-ceeding $500,000, and purchased and caused to be trans-ported and delivered to its Sunnyside, Washington, place ofbusiness, directly from points outside the State of Washing-ton, goods and services valued in excess of $50,000.As is admitted by Respondent it is, and has been at alltimes material herein, an employer within the meaning ofSection 2(2) of the Act, engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAs is admitted by the Respondent the Union is, and hasbeen at all times material herein, a labor organization withinthe meaning of Section 2(5) of the Act.'General Counsel's unopposed motion is hereby granted to correct thetranscript.IIITHE UNFAIR LABOR PRACTICES479The bargaining unit involved in this proceeding is as fol-lows:All production and maintenance employees em-ployed by Respondent at its Sunnyside, Washington,location, excluding all office clericals, salesmen, pro-fessional employees, guards, and supervisors as definedin the Act.It appears that the above-described bargaining unit is anappropriate unit within the meaning of Section 9(b) of theAct. It further appears that during the time material hereinthere were approximately 22 employees in the above-de-scribed bargaining unit, and that the Union obtained validauthorization cards on November 16, 1972, from 17 of theemployees in said unit.On November 17, 1972, the Union sent Respondent aletter demanding recognition as the exclusive bargainingrepresentative of Respondent's employees, which letter wasreceived by Respondent on November 20, 1972. By letterdated November 21, 1972, Respondent replied that it didnot have authority to make a decision with respect to saiddemand, since it is "operating under Chapter 11" of theFederal Bankruptcy Laws. It appears that the Respondenthas been so operating since November 1968, under the su-pervision of a_ creditors' committee.A number of General Counsel's witnesses testified to var-ious incidents which General Counsel contends supportfindings of violations of Section 8(a)(l) of the Act and fur-ther findings of violations of Section 8(a)(5) and (1) of theAct. Following is an analysis of the testimony with respectto said incidents.Donald Robertson, an employee of 9 years, testified thaton November 17, 1972, apparently the day after the employ-ees met with representatives of the Union and signed theabove-mentioned authorization cards, he had a conversa-tion with Howard Barrett, Respondent's shop foreman. Histestimony as to their conversationis asfollows:A. He asked me if -I was a union man.Q.What did you say?A. "Yes."Q. Did he say anything else?A. He said that John will meet with the union butthat he wouldn't listen, John FlodiW.Q. Did he say anything else?A. He just asked me if I attended the union meeting.Q.What did you say?A. I told him yes.Barrett denied the above testimony. However, Robertsonwas the more convincing of the two witnesses and his above-quoted testimony is credited. In the context of the entirerecord it is concluded that by Barrett's conduct on Novem-ber 17 Respondent violated Section 8(a)(1) of the Act inunlawfully interrogating Robertson and in implying thatRespondent would refuse to bargain in good faith with theUnion even if the employees selected it as their bargainingrepresentative.On November 20, shortly after John Flodin received theUnion's letter demanding recognition, he met with other2 Respondent did not raise as a defense herein that it is so operating. 480DECISIONSOF NATIONAL LABOR RELATIONS BOARDofficers of the Respondent as well as Justin Walli, produc-tion manager, and Howard Barrett, and discussed the letter.After the meeting, Walli called Norman Nesary, an employ-ee of approximately 12 years, from his work station and helda conversation with him. Nesary testified to his conversa-tion with Walli as follows:A. He said, he asked me a question, "You're goingunion?" and I answered, "Yes, we have to do some-thing," and then-Q. (Interrupting) Did he say anything further?A. Yes, he said, "Why the Sheetmetal Union?"Q. Did he say anything else?-A. He asked me, "Why the Sheetmetal Union?" andI told him, "Becauseit fits our line of work."Q. Do you recall if anything was said about theunion meeting?A. Yes, he asked me how many attended the meet-ing and I told him 17.Q.Was anything else said?A. Then he told me that they had been thinking, notthinking, that they had decided to give us a raise, 33cents an hoursincethe first of December,' but that theyhaven't gotten around to telling the employees about it.Q. Did he say anything further about the raise?A. At that'time the buzzer rang, the coffee break,and he asked me to go over and ask the employees ifthey will accept the 33 cents.Q. Did you respond?A. I told him that I didn't think that they would, butthat he should go over and ask them himself.Q.What did he say after' that?A. He told me that the company could not affordthe union wages and that they would have to ask foran extension in the contract for 30 days and then closethe shop and re-open again in 30 days under his namewith a new crew.Another employee, Ki Taylor, testified that he overheardpart of the conversation between Nesary and Walli and histestimony as to what. he overheard substantially corrobo-rates that of Nesary.alli and Flodin also testified aboutthe conversation. In substance, their testimony corroboratesmuch of the testimony of Nesary and Taylor with the excep-tion of certain denials: that Walli mentioned the amount ofthe raise (but merely said they were anticipating giving araise effective December), that Walli asked Nesary to in-quire whether the employees would accept a raise, and thathe asked Nesary how many had attended the union meet-ing. It is noted that in Flodin's pretrial affidavit he statedthat Nesary mentioned a "33 cents raise." Walli and Taylorwere the more impressivewitnesses.Consequently, Walli'sabove-quoted testimony is credited.It isfound that by Walli's conduct Respondent unlawful-ly interrogated Nesary,, unlawfully promised a pay raise,and threatened to close the shop and hire a new crew, allin violation of Section 8(a)(1) of the Act. Further, it is foundthat through the conduct of Walli, Respondent unlawfullyattempted to bargain directly with the employees in viola-tion of Section 8(a)(5) and (1) of the Act.3 It appears from his subsequent testimony that this was intended to mean"effective the first of December."Employee Bob Schei testified to two conversations he had,with Barrett on November 20. He testified that in the firstconversation Barrett asked him "what he knew about theguys in the shop following the Union," and that, when Scheiindicated that he knew nothing, Barrett stated that theUnion was "the worst Union that there possibly was be-cause all they wanted was high wages." He further testifiedthat in the second conversation, later in the day, Barrettasked him if Nesary "started the Union talk," and that heresponded "We all had gotten together and decided that wehad to do something because we couldn't get anywhere withJohn [Flodin]." Although Barrett denied this testimony,since Schei was the more convincing of the twowitnesses,his testimony is credited. It appears therefrom that Respon-dent, by Barrett's conduct, engaged in unlawful interroga-tion in violation of Section 8(a)(1) of the Act.Schei also testified to conversations he had with Barrettshortly over the course of several following days. Accordingto Schei's testimony, Barrett made the following statementto him in said conversations: "He said that the union wouldclose the shop down because the shop could not afford thehigher wages, that they would close down the shop for 30days and reopen it under Justin Walli, the manager."Barrett denied making such a statement to Schei. Howev-er, for the reason above stated, Schei's testimony is credited.Based upon said credited testimony, it is found that Re-spondent, through the conduct of Barrett, engaged in athreat of economic reprisal for union activity in violation ofSection 8(a)(1) of the Act.Employees Kenneth Coleman and Darrell Friend testi-fied that on or about November 22 Barrett asked Colemanifhe were a union man, that Coleman responded that hewas, and that Barrett replied, "It will never be." Colemanand Friend were more impressive witnesses than Barrett,who denied their testimony, and therefore the above sum-marized testimony is credited. Based upon said creditedtestimony, it is found that Respondent, through Barrett,engaged in unlawful interrogation in violation of Section8(a)(1) of the Act 4Thomas Honeycutt, an employee of Respondent since1964, testified to a conversation he had with Barrett on orabout November 20. His testimony is as follows:He walked up to me and said, "What the hell is thisabout the union? Do you want the union to come in?"And I said, "That is right." And he said, "If the unioncomes in we have to pay eight something an hour, andwe will all be out of a job." I said, "I don't think that-wages will be eight something an hour, that I thoughtthat our wage will be based on what the company couldafford." And that ended the conversation.Although Barrett denied the above quoted testimony,Honeycutt was a more convincing witness and therefore itis credited. Based upon such credited testimony, it is foundthat Respondent, through Barrett's conduct, engaged in un-lawful interrogation in violation of Section 8(a)(I) of theAct.Douglas Snyder, who at the time of the hearing had notbeen an employee of Respondent for almost a year, testified4 No finding is made with respect to Barrett'sstatement, "It will never be,"since it isconsidered too ambiguous to permit drawing areasonable inferencetherefrom. FLODIN, INC.November 1972. Snyder testified that in the course of hisconversation with Flodin, Flodin stated "That if the Unionwent in that he would close the shop and rehire new men."Snyder further testified to a conversation he had with Bar-rett in the first part of April 1973, in which he asked Barrettif the Respondent "were going to go Union," and that Bar-rett responded "No, we are going to shut the doors and layoff all the men and rehire new men." Although Snyder'stestimony was denied by Flodin and Barrett, -he was themore impressive witness and his testimony is credited. Saidcredited testimony will not support a finding of an unfairlabor practice, since the statements were not made to a thenemployee, but it does tend to support the above findingsthat Respondent engaged in threats of economic reprisal.Concluding FindingsThe above mentioned findings of unlawful interrogationof employees by Walli and Barrett, considered in context ofthe entire record, particularly the threats of economic repri-sal, constitute interference, restraint, and coercion withinthe meaning of Section 8(a)(1) of the Act. Implying thatRespondent will not bargain in good faith with the Unioneven though the employees designated it as their bargainingrepresentative is a violation of Section 8(a)(1) of the Act.The threats by Walli and Barrett that the plant would beclosed and be reopened with new employees was clearlydesigned to' intimidate the employees and constitutedthreats of economic reprisal for their adherence to theUnion in violation of Section 8(a)(1) of the Act. The prom-ise of the 33-cent wage increase clearly constituted a prom-ise of benefit calculated to induce employees to forego theUnion and therefore is violative of Section 8(a)(1) of theAct.'Walli's attempt to negotiate directly with the employ-ees through Nesary with the offer of said raise, despite theRespondent's receipt of a demand letter from the Union ata time when the Union represented a majority of the em-ployees, constituted a refusal to bargain in good faith withinthe meaning of Section 8(a)(5) and (I) of the Act.MedoPhoto Supply Corporation v. N.L.R.B.,321 U.S. 678 (1944).Considering the above-outlined unfair labor practices ofRespondent, the fact that at the time material herein theUnion represented a majority -of the employees in the ap-propriate bargaining unit, and the admitted refusal of Re-spondent to bargain with the Union despite its demand, itisdeemed appropriate to conclude that the Respondentviolated Section 8(a)(5) and (1) of the Act by so refusing andthat a bargaining order is warranted herein.United PackingCompany of Iowa Inc.,187 NLRB 878;N.L.R.B. v. GisselPacking Co.,395 U.S. 575, 614-615 (1969).5 According to Respondent's witnesses, although the raise had been con-templated, it had never been communicated to any of the employees. Conse-quently, there was no need to mention it to them. It would appear that theonly purpose in doing so was to dissuade the employees from their adherenceto the Union.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCE481The unfair labor practices of the Respondent set forth insection III, above, occurring in connection with its opera-tions set forth in section 1, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow thereof.V THE REMEDYIt will be recommended that the Respondent be orderedto cease and desist from engaging in the unfair labor prac-tices found herein and take certain affirmative action, asprovided in the recommended Order below, designed toeffectuate the policies of the Act.As stated hereinabove, an order is warranted herein re-quiring Respondent to bargain with the Union as the exclu-sive representative of the appropriate bargaining unitdescribed hereinabove. Therefore, it will be recommendedthat Respondent bargain with said Union with respect tothe above-described bargaining unit upon the Union's re-quest and embody in a signed agreement any understandingreached.Upon the basis of the foregoing findings of fact and uponthe entire record in this proceeding, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.Respondent violated Section 8(a)(1) of the Act by un-lawfully interrogating employees about their union activi-ties,by promising pay raises, by threatening to close theplant and reopen it with new personnel, and by implyingthat it would refuse to bargain in good faith with the Unioneven if the employees selected it as their bargaining repre-sentative.4.Respondent violated Section 8(a)(5) and (1) of the Actby attempting to bargain directly with the employees afterthe Union had made a demand for recognition and at a timewhen it represented a majority of the employees in the bar-gaining unit.5.Respondent violated Section 8(a)(5) and (1) of the Actby refusing to bargain with the Union upon its request asthe exclusive representative of the following appropriatebargaining unit:All production and maintenance employees em-ployed by Respondent at its Sunnyside, Washington,location, excluding all office clericals, salesmen, pro-fessional employees, guards, and supervisors as definedin the Act.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:'6 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,Continued 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERRespondent,Flodin,Inc., its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Unlawfullyinterrogating employees with respect totheir union activities.(b) Implying that it will not bargain in good faith withSheet Metal Workers International Association,Local 242,AFL-CIO, or any otherlabor organization, even though theemployees have designated it as their bargaining representa-tive.(c)Threatening employees with economic reprisal fortheir adherence to the Union.(d) Promising benefits to induce employees to foregoadherence to the aforesaidUnion,or any other labor orga-nization.(e)Attempting to bargain directly with employees in-stead of their designated bargaining representative.(f)Refusing to bargain with the aforesaid Union, uponits request,as the exclusive representative of the followingappropriate bargaining unit:All production and maintenance employees at itsconclusions, and recommended Order herein shall, as provided in Section102.48of the Rules and Regulations,be adopted by the Boardand becomeits findings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes.Sunnyside,Washington, location, excluding all officeclericals,salesmen,professional employees,guards,and supervisors as defined in the Act.(g) In any other manner interfering with, restraining orcoercing employees in the exercise of rights under Section7 of the Act.2.Take the following affirmative action whichis deemednecessary to effectuate the policies of the Act:(a)Upon request, bargain collectively with the aforesaidUnion as the exclusive representative of the employees inthe above-described appropriate unit and embody in asigned agreementany understanding reached.(b) Post at its place of business in Sunnyside, Washing-ton, copies of the notice attached hereto and marked "Ap-pendix."' Copies of said notice on forms to be furnished bythe Regional Director for Region 19 shall, after being dulysignedby an authorized representative of Respondent, beposted by Respondent immediately upon receipt thereofand maintained by it for a period of atleast 60consecutivedays thereafter in conspicuous places, includingall placeswhere notices to employees are customarily posted.Reason-able steps shall be taken by Respondentto insurethat saidnotices are not altered, defaced or covered by any othermaterial.(c)Notify the Regional Director for Region 19, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.7 In the event thatthe Board's Order is enforced by a Judgmentof a UnitedStatesCourt of Appeals, the words in the noticereading "Postedby Orderof the NationalLaborRelations Board" shall be changed to read "PostedPursuantto a Judgment of the United States Court of AppealsEnforcing anOrder of theNational LaborRelations Board."